DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
With regards to claim 1, is objected to for failing to provide proper antecedent basis for the limitation of “the mass”.
Claim Objections
Claims 1, 2, 12, & 13 are objected to because of the following informalities: 
With regards to claim 1, in the recited it is unclear as to what is being referred to as the “at least one material is designed in such a way that the mass thereof changes rapidly with moisture changing over a moisture value” as the DESCRPITION fails to provide any disclosure or suggestion as to what this is referring to and thus rendering one ordinary skilled in the art unable to ascertain these limitations.  Appropriate correction is required.
With regards to claim 2, in the recited it is unclear as to what is being referred to “a first material with a mass that changes rapidly at a first moisture value and a second material with a mass that changes rapidly at a second moisture value are provided” while DESCRIPTION does disclose a first and a second material and a mass changes rapidly however is not clear if the mass is related to the first or second material, therefore the DESCRPITION fails to provide any disclosure or suggestion as to what 
With regards to claim 12, in the recited it is unclear as to what is being referred to “the course of the measurement signal thereof has at least one non-linearity, and determining a reference value based on the at least one non-linearity” as the DESCRPITION fails to provide any disclosure or suggestion as to how this method is to be performed or steps as to how the determining a reference can be obtain and thus rendering one ordinary skilled in the art unable to ascertain these limitations.  Appropriate correction is required.
With regards to claim 13, in the recited it is unclear as to what is being referred to “the course of the measurement signal thereof has at least one non-linearity, and determining a reference value based on the at least one non-linearity” as the DESCRPITION fails to provide any disclosure or suggestion as to how this method is to be performed or steps as to how the determining a reference can be obtain and thus rendering one ordinary skilled in the art unable to ascertain these limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 12, 14, & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated as best understood by Allendorf et al. [US PATENT NO.: US 8,904,850 B1].
With regards to claim 1, Allendorf discloses moisture sensor element (Col. 1, lines 50-58) for a moisture sensor for measuring a moisture content in a gas (humidity sensing, Col. 1, line 48), comprising at least one vibrating element (piezoelectric stress sensor, Col. 1, line 52) and at least one material on the vibrating element (NFM, coating on the sensor, Col. 50-52), wherein the at least one material is designed in such a way that the mass thereof changes rapidly with moisture changing over a moisture value (these materials potentially highly effective sorbents that would increase sensitivity in sensors detecting either mass or stress changes,  Col. 2, lines 2-16).
With regards to claim 5, Allendorf discloses a moisture sensor element according to one of the preceding claims, characterized in that the at least one material is a defined-porous material (Col. 2, lines 7-16).
With regards to method claims 8, 12, 14, & 15, the method steps thereof are met by the operation of Allendorf as cited above in claim 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 6, & 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allendorf et al. [US PATENT NO.: US 8,904,850 B1] in view of Liu [PG. Pub. No.: US 2006/0032290 A1].
With regards to claim 2. Moisture sensor element according to claim 1, characterized in that a first material with a mass that changes rapidly at a first moisture value and a second material with a mass that changes rapidly at a second moisture value are provided (these materials potentially highly effective sorbents that would increase sensitivity in sensors detecting either mass or stress changes, Col. 2, 5-6), however Liu teaches of an array of humidity sensor where each are selected with different coatings with consideration to sensitivity, stability, different set of analytes and uniqueness (¶0053).

With regards to claim 3, Liu teaches of characterized in that the first material and the second material are disposed 3.1 on the same side or on opposite sides of the at least one vibrating element; 3.2 on a same region or on different regions of the at least one vibrating element; 3.3 side by side, one above the other or in an annular or surrounding arrangement and/or 3.4 on different arms or on the same arm of a vibrating element designed as tuning fork (¶0055-0056).
With regards to claim 6, Liu teaches of characterized in that the first and the second material differ 5.1 by their average pore diameter and/or 5.2 by their wettability and/or 5.3 by being provided in quantities which contain a significantly different pore volume and/or 5.4 by their capability to absorb light or infrared or heat radiation (A high degree of discrimination is achieved by the use of size specific materials, having a controlled pore size just larger than the kinetic diameter of the desired analyte. This 
With regards to claim 9, Liu teaches moisture sensor for determining the moisture content in a gas, comprising a housing (700, apparatus, ¶0050) with at least one opening (720, gas flow entrance, ¶0050), a moisture sensor element according to one of the claims 1 to 7 inside the housing (708, 710, 712, 714, and 716, quartz crystals with different sensing films, ¶0050) and an electronic component (706, processor, ¶0050) for driving the vibrating element (709, 711, 713, 715 and 717, oscillator circuits, ¶0050) and providing a measurement signal (704, frequency counters, ¶0050).
With regards to claim 10, Liu teaches of characterized in that the housing 10.1 comprises a temperature control element for influencing the temperature of the at least one material and/or 10.2 a heating element for influencing the temperature of the at least one material and/or 10.3 a light, infrared or heat radiation source for irradiating the at least one material with light, infrared or heat rays and/or 10.4 a LED component  for irradiating the at least one material with light, infrared or heat rays and/or 10.5 is metallic and/or 10.6 has a planar surface vis-à-vis the at least one vibrating element  and/or 10.7 includes a thermal mass which is more than 1000 times higher than the thermal mass of the at least one material applied to the at least one vibrating element  and/or 10.8 is closed at its opening with a water vapor-permeable but water-repellent membrane (one or more heaters can be formed upon a side of the piezoelectric substrate opposite the side of the piezoelectric substrate upon which the interdigital 
With regards to claim 11, Liu teaches of a dew point sensor for determining a dew point in a gas, comprising a moisture sensor according to one of the preceding claims, wherein the electronic component is designed to provide a measurement signal that allows the dew point to be determined (a SAW/BAW humidity/dew point sensor. While humidity sensors tend to condense at the surface of sensing materials. The use of multiple modes can therefore shake away the water droplet and the sensor will recover quickly from water saturation, ¶0055).
Allowable Subject Matter
Claims 4 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 4, the prior art does not disclose or suggest the claimed “4.2 the deviation of the pore size of the pores from the medium pore size of the material is chosen in such a way that the mass changes rapidly with moisture changing over a moisture value” in combination with the remaining claimed elements as set forth in claim 4.
With regards to claim 7, the prior art does not disclose or suggest the claimed “7.1 that the at least one material is chosen from the group of microporous, mesoporous and macroporous materials; 7.2 that at least a part of the at least one material is treated with a surface-derivatizing reagent to change the wettability; 7.3 that at least a part of the at least one material is treated with an organosilane or organosiloxane as a surface-


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852